            Case 1:17-cr-00350-LAP Document 1258
                                            1257 Filed 04/03/20
                                                       04/02/20 Page 1 of 1




                                      SAPONE & PETRILLO, LLP
 William S. Petrillo, Esq., Partner                                       Chase S. Ruddy, Esq., Senior Associate
 Edward V. Sapone, Esq., Partner                                          Michael Vitaliano, Esq., Associate

       MANHATTAN                                                                      LONG ISLAND
  1 Penn Plaza, Suite 5315                                                      1103 Stewart Avenue, Suite 200
 New York, New York 10119                                                        Garden City, New York 11530
  Telephone: (212) 349-9000                                                        Telephone: (516) 678-2800
   Facsimile: (212) 349-9003                                                       Facsimile: (516) 977-1977
 E-mail: ed@saponepetrillo.com                                                 E-mail: william@saponepetrillo.com

                                                                                        April 2, 2020
 Hon. Loretta A. Preska
 United States District Judge
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

                                      Re:   United States v. Shulaya, et al.
                                            Docket No.: 17-CR-350

 Dear Judge Preska:

         I served as CJA counsel to Defendant Nikoloz Jikia in the above referenced case following his
 post-Davis motion to vacate his conviction pursuant to 18 U.S.C. 924(c). I was appointed on October
 10, 2019. Mr. Jikia was recently sentenced by Your Honor on March 9, 2020. I write to respectfully
 ask the Court to appoint Chase Ruddy, Esq., as associate CJA counsel to Mr. Jikia nunc pro tunc to
 October 10, 2019.

         Mr. Ruddy appeared with Mr. Jikia on my behalf on two occasions and did a significant amount
 of work behind-the-scenes to assist me with Mr. Jikia’s case. Mr. Ruddy is an experienced attorney
 who has worked for my firm since September 2011. He has been admitted to practice in the Southern
 and Eastern Districts of New York for more than seven years and has worked on well over 100 federal
 criminal cases with me, including numerous CJA matters. He is responsible for much of the work that
 resulted in Mr. Jikia’s reduced post-Davis sentence, and the work performed by Mr. Ruddy greatly
 aided Mr. Jikia (and me) while representing a cost saving measure to the Court.

          Due to an oversight on my part, this request was not made at the time I was appointed. I ask
 that the Court grant it now so that the work performed by Mr. Ruddy way be recognized. If the Court
 is inclined to grant this request, I respectfully request that Mr. Ruddy be appointed at the associate rate
 of $90 per hour.

        I thank Your Honor for your consideration and wish everyone well.
Mr. Ruddy shall be appointed associate
                                                                               Respectfully submitted,
CJA counsel nunc pro tunc to October 10,
2019.                                                                          /s/ Edward V. Sapone
                                                                               Edward V. Sapone
                                            4/3/2020
                                                       1
